DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1, “2” should be “two”; should “a first side and a back side” say “a front side and a back side” or “a first side and a second side”?
Claim 5 has improper grammar. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “said rim stop engages with the receptacle when the lid is in said open position to prevent said lid from rotating around said hinge which forms an opening angle of said lid formed from the angle formed between the can perimeter and the lid” is unclear.  Specifically the language “which forms an opening angle”  what is it that forms the opening angle and also “of said lid formed from the angle formed between the can perimeter and the lid”  where is the can perimeter?
Claim 1 recites the limitation "said lid" at c).  There is insufficient antecedent basis for this limitation in the claim.  Does “said lid” refer to a lid assembly or is a lid part of the trash receptacle and lid assembly?
Likewise claim 1 recites the limitation “the receptacle” at part e).  There is insufficient antecedent basis for this limitation in the claim.
“the can perimeter” near the end of part e) lacks antecedent basis.
“said lid center of gravity” at part f) lacks antecedent basis.  There are many limitations with insufficient antecedent basis - please carefully review all claim limitations and make sure there is antecedent basis.
Furthermore 50 degrees cannot be a minimum of the lid since the minimum is when the lid is closed, zero degrees.  Is the maximum opening angle of the lid 50 or 89 degrees or is the maximum opening angle between 50 and 89 degrees?  For the purposes of examination the maximum amount the lid is allowed to open is understood to be in the range of 50 to 89 degrees.
Claim 4 recites the limitation "the padeyes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding the preambles of some of the dependent claims, it is not clear if applicant is further limiting the trash and lid assembly or if each of the dependent claims are intended to be independent claims referencing claim 1 and only claiming the structure listed in the preamble.  All claims except for claim 11 have this problem.  Applicant can use the preamble of claim 11 as an example for writing the other dependent claim preambles.  For example in claim 2, the preamble reads “An opening angle of claim 1” is applicant further defining the trash receptacle and lid assembly, or is applicant only trying to claim an opening angle?  For the purposes of examination the dependent claims are understood to be further defining the Trash receptacle and lid assembly of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2008/0105680) in view of Fitzgerald (US 2016/0052711).
Regarding claim 1, Carter discloses a trash receptacle and lid assembly comprising of:
a) a can (rectangular, not shown, [0021], body portion 102 and part 180 of bracket 152) comprising two sides, a front and a back and a bottom, a top opening and a top perimeter around the top opening forming a rim 112 around said 2 sides, said front, said back and said bottom and said 2 sides, said front, said back and said bottom forming a hollow cavity 116; 
b) the said 2 sides, said front, said back and said bottom having a first side and a back side ( walls inside the can are the “back side” outside the can are the “first side”;
c) a lid (104 and pivoting portion 182 of bracket 152) configured to rest on said rim of the top opening of said can comprising of a lid top, lid skirt 120 (flange), a rim stop (183, stops 183 are part of the bracket 182 attached to the lid, the bracket portion 
d) a hinge configured between the can and said lid (formed from a rod and aligned openings 184 and 186, [0032] mid paragraph) and said lid capable of rotatably moving from a closed position to an open position; 
e) said rim stop engages with the (can?) receptacle when the lid is in said open position to prevent said lid from rotating around said hinge [0033] which forms an opening angle of said lid formed from the angle formed between the can perimeter and the lid, [0033] at the top of page 3; 
f) said lid center of gravity is located over said top opening (fig. 3), when said opening angle of said lid is formed from the angle formed between the can perimeter and the lid (the center of gravity of the lid is over the opening because the fully-open position of the lid results in the lid being over top of the opening, fig. 3 and [0033]); and 
g) said lid will fall to said closed position over said top opening when not held in said open position [0033], top of page 3: “the weight of the cover 104 is sufficient to automatically return the cover 104 to the closed position”.
Carter does not teach a latch.  Fitzgerald is analogous art in regard to trash containers 10 with hinged lids 16.  Fitzgerald further teaches a latch 72 on the lid, [0031].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Carter to include a latch 

Regarding claims 2, 9 and 10, Carter further teaches that the maximum opening angle is 60 degrees which falls within the range of 50 to 89 degrees; no more than 89 degrees; and no more than 75 degrees.

Regarding claim 3, Carter further teaches that said skirt that extends down from said lid top and said skirt extends below said top perimeter of the can when said lid is in said closed position, fig. 7, [0022].

Regarding claim 11, Carter further teaches that the walls of the container are solid, fig. 7.

Claims 1-6, 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2016/0052711) in view of Lidman (WO 82/02701).
Regarding claims 1, 3, 8, and 11, Fitzgerald teaches a trash receptacle and lid assembly comprising of:
a) a can comprising of 2 solid sides, a solid front and a solid back and a solid bottom, a top opening and a top perimeter around the top opening forming a rim around said 2 sides, said front, said back and said bottom and said 2 sides, said front, said back and said bottom forming a hollow cavity; 
b) the said 2 sides, said front, said back and said bottom having a first side and a back side;
c) said lid configured to rest on said rim of the top opening of said can comprising of a lid top, lid skirt 63, said lid skirt forming the front side, backside and 2 sides of said lid, fig. 1a and 1c, the skirt extends down from said lid top and said skirt extends below said top perimeter of the can when said lid is in said closed position, fig. 1B;
d) a hinge configured between the can and said lid and said lid capable of rotatably moving from a closed position to an open position; wherein the hinge comprises a first padeye 70 and second padeye 70 on said lid and a first pin post 31 and second pin post 31 on said can and said first padeye and said first pin are engageably positioned on the first side of said can and said second padeye and said second pin are engageably positioned on the second side of said can, fig. 1c, 5, and 6a; and
and a latch 72, Fig. 1c, [0031].
Fitzgerald does not teach a rim stop that extends from the lid.  Lidman is analogous art in regard to trash receptacles with hinged lids.  Lidman teaches a can 2 with a lid 5 wherein the lid has a stop 11, fig. 2 extending from the back of the lid (disclosed as being positioned the lid, page 2: 5-15).  The rim stop of Fitzgerald engages with the receptacle when the lid is in said open position to prevent said lid from rotating around said hinge which forms an opening angle of said lid formed from the angle formed between the can perimeter and the lid and, as seen in Fig. 2, said lid 
g) said lid will fall to said closed position over said top opening when not held in said open position, page 2: 10-15 in order to help make the container fireproof, page 1: 15-20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Fitzgerald to include a rim stop in order to allow the lid to fall closed on its own as per the teaching of Lidman.

Regarding claims 2 and 9, the lid of Fitzgerald as modified above is shown as opening to an angle in the range of 50 to 89 degrees, and no more than 89 degrees, with respect to the rim of the container, fig. 2. 

Regarding claim 4, Fitzgerald as modified above results in said rim stop extending from the back side of said lid proximal to the padeyes (both the stop and the padeyes are on the back of the lid, fig. 2 of Lidman) and engages with a back surface of said can back to enable said lid to open to said opening angle, fig. 2 of Lidman.

Regarding claim 5, Fitzgerald as modified above further teaches that more than one rim-stop that extends from a back side of said lid (page 2: 10: “angular stop members 11”, members is plural).

Regarding claim 6, the references applied above teach all of claim 4, as applied above.  the references applied above do not teach that the rim stop has a curved extended edge.  However, applicant admits in [0062] that the rim stops can have either a curved or rectangular shape.  With this in mind, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rim stop of Fitzgerald as modified above with a curved or rectangular edge with the same reasonable expectation of stopping a lid from opening beyond a certain angle.  

Claims 1, 4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2016/0052711) in view of Anschicks (US 2732972).
Regarding claims 1, 3, 8, and 11, Fitzgerald teaches a trash receptacle and lid assembly comprising of:
a) a can comprising of 2 solid sides, a solid front and a solid back and a solid bottom, a top opening and a top perimeter around the top opening forming a rim around said 2 sides, said front, said back and said bottom and said 2 sides, said front, said back and said bottom forming a hollow cavity; 
b) the said 2 sides, said front, said back and said bottom having a first side and a back side;
c) said lid configured to rest on said rim of the top opening of said can comprising of a lid top, lid skirt 63, said lid skirt forming the front side, backside and 2 sides of said lid, fig. 1a and 1c, the skirt extends down from said lid top and said skirt 
d) a hinge configured between the can and said lid and said lid capable of rotatably moving from a closed position to an open position; wherein the hinge comprises a first padeye 70 and second padeye 70 on said lid and a first pin post 31 and second pin post 31 on said can and said first padeye and said first pin are engageably positioned on the first side of said can and said second padeye and said second pin are engageably positioned on the second side of said can, fig. 1c, 5, and 6a; and
and a latch 72, Fig. 1c, [0031].
Fitzgerald does not teach a rim stop that extends from the lid.  Anschicks is analogous art in regard to trash receptacles with hinged lids.  Anschicks teaches a can 10 with a lid 11 wherein the lid has a stop 16’, fig. 1 extending from the center back of the lid (col. 2: 25-40, it is understood that the arm 16 extending from the back of the lid and rim stop 16’ are centered on the back of the lid since fig. 1 and 4 shows a mid-cross-section, the only cross section).  The rim stop of Anschicks engages with the receptacle when the lid is in said open position to prevent said lid from rotating around said hinge which forms an opening angle of said lid formed from the angle formed between the can perimeter and the lid and, as seen in Fig. 1, said lid center of gravity is located over said top opening, when said opening angle of said lid is formed from the angle formed between the can perimeter and the lid; and 
g) said lid will fall to said closed position over said top opening when not held in said open position, col. 2: 25-40 in order to snuff out any flame and preventing the spread of any fire from the container, col. 3: 42-51.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Fitzgerald to include a rim stop in order to allow the lid to fall closed under its own gravity in order to snuff out any flame and prevent further spread of fire as per the teaching of Anschicks.

Regarding claim 4, Fitzgerald as modified above results in said rim stop extending from the back side of said lid proximal to the padeyes (both the stop and the padeyes are on the back of the lid, fig. 1 and 4 of Anschicks) and engages with a back surface of said can back to enable said lid to open to said opening angle.

Regarding claim 6, the shape of the edge of the rim stop of Fitzgerald as modified by Anschicks is not shown.  However applicant states that the edge of the rim stop can be curved or rectangular, [0062].  With this in mind, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rim stop of Fitzgerald as modified above with a curved or rectangular edge with the same reasonable expectation of stopping a lid from opening beyond a certain angle.  

Regarding claim 7, Fitzgerald as modified above further results in said curved extended edge has a maximum extension centered on the back side of said lid proximal to the padeyes because the rim stop of Fitzgerald as modified above is centered on the lid, Fig. 1 of Anschicks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 


MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799